 



Exhibit 10.4

MAYOR’S JEWELERS, INC.

INDEMNIFICATION AGREEMENT

     THIS INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of
               , is made by and between Mayor’s Jewelers, Inc., a Delaware
corporation (the “Company”), and                (the “Indemnitee”).

RECITALS

     A.     Section 145 of the General Corporation Law of Delaware, under which
the Company is organized (“Section 145”), empowers the Company to indemnify its
directors, officers, employees and agents by agreement and to indemnify persons
who serve, at the request of the Company, as the directors, officers, employees
or agents of other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive.

     B.     The Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company free from undue
concern for claims for damages arising out of or related to such services to the
Company.

     C.     The Indemnitee is willing to serve, or to continue to serve the
Company, provided that he is furnished the indemnity provided for herein.

AGREEMENT

     NOW, THEREFORE, the parties, intending to be legally bound, agree as
follows:

     1.     Definitions.

          (a) Expenses. For purposes of this Agreement, “Expenses” include all
out-of-pocket costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements and any judgments,
fines or amounts paid in settlement of a Proceeding (as defined below)),
actually and reasonably incurred by the Indemnitee in connection with either the
investigation, defense or appeal of a Proceeding or establishing or enforcing a
right to indemnification under this Agreement or Section 145 or otherwise.

          (b) Proceeding. For the purposes of this Agreement, “Proceeding” means
any threatened, pending or completed action, suit or other proceeding, whether
civil, criminal, administrative or investigative (other than an action by or in
the right of the Company).

     2.     Agreement to Serve. The Indemnitee agrees to serve as a director or
officer of the Company, so long as he is duly appointed or elected and qualified
in accordance with the applicable provisions of the By-laws of the Company or
until such time as he tenders his resignation in writing; provided, however,
that nothing contained in this Agreement is intended to create any right to
continued employment by the Indemnitee.

     3.     Liability Insurance.

 



--------------------------------------------------------------------------------



 



          (a) Maintenance of D&O Insurance. The Company covenants and agrees
that, so long as the Indemnitee shall continue to serve as a director or officer
of the Company and thereafter so long as the Indemnitee shall be subject to any
possible Proceeding by reason of the fact that the Indenmitee was a director or
officer of the Company, the Company, subject to Section 3(c), shall promptly
obtain and maintain in full force and effect directors’ and officers’ liability
insurance (“D&O Insurance”) in reasonable amounts from established and reputable
insurers.

          (b) Rights and Benefits. In all policies of D&O Insurance, the
Indemnitee shall be named as an insured in such a manner as to provide the
Indenmitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s directors and officers, if the Indemnitee is a director
or officer.

          (c) Limitation on Required Maintenance of D&O Insurance.
Notwithstanding the foregoing, the Company shall have no obligation to obtain or
maintain D&O Insurance if the Company determines in good faith that such
insurance is not reasonably available, the premium costs for such insurance are
disproportionate to the amount of coverage provided or the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit. If the Company determines to discontinue D&O Insurance coverage, the
Company shall give prompt written notice to the Indemnitee.

     4.     Mandatory Indemnification. Subject to Section 8 below, the Company
shall indemnify the Indemnitee as follows:

          (a) Successful Defense. To the extent the Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding (including,
without limitation, an action by or in the right of the Company) to which the
Indemnitee was a party by reason of the fact that he is or was a director or
officer of the Company at any time, the Company shall indemnify the Indemnitee
against all Expenses of any type whatsoever actually and reasonably incurred by
the Indemnitee in connection with the investigation, defense or appeal of such
Proceeding.

          (b) Third Party Actions. If the Indemnitee is a person who was or is a
party or is threatened to be made a party to any Proceeding (other than an
action by or in the right of the Company) by reason of the fact that the
Indemnitee is or was a director or officer of the Company, or by reason of
anything done or not done by the Indemnitee in any such capacity, then the
Company shall indemnify the Indemnitee against any and all Expenses and
liabilities of any type whatsoever actually and reasonably incurred by the
Indemnitee in connection with the investigation, defense, settlement or appeal
of such Proceeding; PROVIDED that the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and its stockholders, and, with respect to any criminal
action or Proceeding, had no reasonable cause to believe his conduct was
unlawful.

          (c) Derivative Actions. If the Indemnitee is a person who was or is a
party or is threatened to be made a party to any threatened, pending or
completed action or suit by or in the right of the Company by reason of the fact
that the Indemnitee is or was a director or officer of the Company, or by reason
of anything done or not done by the Indemnitee in any such capacity, then the
Company shall indemnify the Indemnitee against all expenses (including
attorneys’ fees) actually and reasonably incurred by the Indemnitee in
connection with the investigation, defense, settlement, or appeal of such
Proceeding, PROVIDED that the Indemnitee acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the Company
and its stockholders; except that no indemnification under this Section 4(c)
shall be made in respect to any claim, issue or matter as to which the
Indemnitee shall have been finally adjudged to be liable to the Company by a
court of competent jurisdiction unless and only to the extent that the court in
which such Proceeding was brought shall determine upon application that, despite
the adjudication of liability but in

 



--------------------------------------------------------------------------------



 



view of all the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to indemnity for such amounts which the court shall deem
proper.

          (d) Actions Where The Indemnitee Is Deceased. If the Indemnitee is a
person who was or is a party or is threatened to be made a party to any
Proceeding by reason of the fact that the Indemnitee is or was a director or
officer of the Company, or by reason of anything done or not done by the
Indemnitee in any such capacity, and if prior to, during the pendency of, or
after completion of, such Proceeding the Indemnitee becomes deceased, then the
Company shall indemnify the Indemnitee’s heirs, executors and administrators
against any and all Expenses and liabilities of any type whatsoever actually and
reasonably incurred to the extent the Indemnitee would have been entitled to
indemnification pursuant to Sections 4(a), 4(b) or 4(c) above were the
Indemnitee still alive.

Notwithstanding the foregoing, the Company shall not be obligated to indemnify
the Indemnitee for Expenses or liabilities of any type whatsoever for which
payment is actually made to or on behalf of the Indemnitee under a valid and
collectible insurance policy of D&O insurance, or under a valid and enforceable
indemnity clause, bylaw or agreement.

     5.     Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses or liabilities of any type whatsoever incurred by the
Indemnitee in the investigation, defense, settlement or appeal of a Proceeding,
but not entitled, however, to indemnification for all of the total amount
thereof, then the Company shall nevertheless indemnify the Indemnitee for such
total amount except as to the portion thereof to which the Indemnitee is not
entitled.

     6.     Mandatory Advancement of Expenses. Subject to Section 8(a) below,
the Company shall advance all expenses (including, for purposes of this
Section 6 only, all attorneys’ fees and related disbursements, but not any
judgments, fines, ERISA excise taxes or penalties, or amounts paid in settlement
of a proceeding) incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of any Proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was a director or officer of the Company. The
Indemnitee undertakes to repay such amounts advanced only if, and to the extent
that, it shall be determined finally by a court of competent jurisdiction that
the Indemnitee is not entitled to be indemnified by the Company as unauthorized
hereby. The advances to be made hereunder shall be paid by the Company to the
Indemnitee within five (5) days following delivery of a written request by the
Indemnitee to the Company.

     7.     Notice And Other Indemnification Procedures.

          (a) Promptly after receipt by the Indemnitee of notice of the
commencement of or the threat of commencement of any Proceeding, the Indemnitee
shall, if the Indemnitee reasonably believes that indemnification with respect
thereto may be sought from the Company under this Agreement, notify the Company
of the commencement or threat of commencement thereof.

          (b) If, at the time of the receipt of a notice of the commencement of
a Proceeding pursuant to Section 7(a) the Company has D&O Insurance in effect,
then the Company shall give prompt notice of the commencement of such Proceeding
to the insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such Proceeding in accordance with the terms of such policies.

          (c) If the Company is obligated to pay any Expenses of any Proceeding
against the Indemnitee, then the Company, if appropriate, shall be entitled to
assume the defense of such Proceeding, with

 



--------------------------------------------------------------------------------



 



counsel reasonably approved by the Indemnitee, upon the delivery to the
Indemnitee of written notice of its election so to do. After delivery of such
notice, approval of such counsel by the Indemnitee and the retention of such
counsel by the Company, the Company will not be liable to the Indemnitee under
this Agreement for any fees of counsel subsequently incurred by the Indemnitee
with respect to the same Proceeding, PROVIDED that: (i) the Indemnitee shall
have the right to employ the Indemnitee’s counsel in any such Proceeding at the
Indemnitee’s expense; and (ii) if (A) the employment of counsel by the
Indemnitee has been previously authorized in writing by the Company, (B) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and the Indemnitee in the conduct of any such
defense or (C) the Company shall not, in fact, have employed counsel to assume
the defense of such Proceeding, then the fees and expenses of the Indemnitee’s
counsel shall be at the expense of the Company.

          (d) The Indemnitee may elect to have the right to indemnification or
reimbursement or advancement of Expenses interpreted on the basis of the
applicable law in effect at the time of the occurrence of the event or events
giving rise to the applicable Proceeding, to the extent permitted by law, or on
the basis of the applicable law in effect at the time such indemnification or
reimbursement or advancement of Expenses is sought. Such election shall be made
by a notice in writing to the Company at the time indemnification or
reimbursement or advancement of Expenses is sought; PROVIDED, HOWEVER, that if
no such notice is given, and if the General Corporation Law of Delaware is
amended, or other Delaware law is enacted, to permit further indemnification of
the directors or officers, then the directors and officers of the Company shall
be indemnified to the fullest extent permitted under the General Corporation
Law, as so amended, or by such other Delaware law, as so enacted. Any repeal or
modification of the foregoing provision shall not adversely affect any right or
protection of a director or officer of the Company existing at the time of such
repeal or modification.

     8.     Exceptions. Any other provision to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

          (a) Claims Initiated by The Indemnitee. To indemnify or advance
Expenses to the Indemnitee with respect to Proceedings or claims initiated or
brought voluntarily by the Indemnitee and not by way of defense, unless (i) such
indemnification is expressly required to be made by law, (ii) the Proceeding was
authorized by the Board of Directors of the Company, (iii) such indemnification
is provided by the Company, in its sole discretion, pursuant to the powers
vested in the Company under the General Corporation Law of Delaware or (iv) the
Proceeding is brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145;

          (b) Lack of Good Faith. To indemnify the Indemnitee for any Expenses
incurred by the Indemnitee with respect to any Proceeding instituted by the
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such Proceeding was not made in good faith or was frivolous; or

          (c) Unauthorized Settlements. To indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of a Proceeding unless the Company
consents to such settlement, which consent shall not be unreasonably withheld or
delayed.

     9.     Non-exclusivity. The provisions for indemnification and advancement
of Expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which the Indemnitee may have under any provision of law, the
Company’s Certificate of Incorporation or By-laws, the vote of the Company’s
stockholders or disinterested directors, other agreements, or otherwise, both as
to action in his official capacity and to action in another capacity while
occupying the Indemnitee’s position as a director or officer of the Company, and
the Indemnitee’s rights hereunder shall continue after the Indemnitee has ceased
acting as a

 



--------------------------------------------------------------------------------



 



director or officer of the Company and shall inure to the benefit of the heirs,
executors and administrators of the Indemnitee.

     10.     Enforcement. Any right to indemnification or advances granted by
this Agreement to the Indenmitee shall be enforceable by or on behalf of the
Indemnitee if (i) the claim for indemnification or advances is denied, in whole
or in part or (ii) no disposition of such claim is made within ninety (90) days
of request therefor. The Indemnitee, in such enforcement action, if successful
in whole or in part, shall be entitled to be paid also the expense of
prosecuting the Indemnitee’s claim. It shall be a defense to any action for
which a claim for indemnification is made under this Agreement (other than an
action brought to enforce a claim for expenses pursuant to Section 6, PROVIDED
that the required undertaking has been tendered to the Company) that the
Indemnitee is not entitled to indemnification because of the limitations set
forth in Sections 4 and 8. Neither the failure of the Company (including its
Board of Directors or its stockholders) to have made a determination prior to
the commencement of such enforcement action that indemnification of the
Indemnitee is proper in the circumstances, nor an actual determination by the
Company (including its Board of Directors or its stockholders) that such
indemnification is improper, shall be a defense to the action or create a
presumption that the Indenmitee is not entitled to indemnification under this
Agreement or otherwise.

     11.     Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
Company effectively to bring suit to enforce such rights.

     12.     Survival of Rights.

          (a) All agreements and obligations of the Company contained herein
shall continue during the period the Indemnitee is a director or officer of the
Company and shall continue thereafter so long as the Indemnitee shall be subject
to any possible claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitrational, administrative or
investigative, by reason of the fact that the Indemnitee was serving in the
capacity referred to herein.

          (b) The Company shall require any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree in writing to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.

     13.     Interpretation of Agreement. It is understood that the parties
intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Indemnitee to the fullest extent permitted by law
including those circumstances in which indemnification would otherwise be
discretionary.

     14.     Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason, then
(i) the validity, legality and enforceability of the remaining provisions of the
Agreement (including without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 13.

 



--------------------------------------------------------------------------------



 



     15.     Modification And Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both parties.
No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions (whether or not similar) nor shall
such waiver constitute a continuing waiver.

     16.     Notice. Any notice by either party shall be given by personal
delivery or by sending such notice by certified mail, return-receipt requested,
or by overnight delivery with a reputable courier service, or telecopied,
addressed or telecopied, as the case may be, to the other party at its address
set forth below or at such other address designated by notice in the manner
provided in this section. Such notice shall be deemed to have been received upon
the date of actual delivery if personally delivered or, in the case of mailing,
two (2) days after deposit with the U.S. mail, or if by overnight delivery, the
date of delivery or, in the case of facsimile transmission, when confirmed by
the facsimile machine report.

If to the Indemnitee:

 

         _________________________________
         _________________________________
         _________________________________
         _________________________________

 

    Facsimile:      _________________________________

If to the Company:

    Richard W. Bowers
    General Counsel
    Mayor’s Jewelers, Inc.
    14051 Northwest 14th Street
    Sunrise, Florida 33323
    Facsimile: (954) 835-3425

with a copy to:

    Robert Robison, Esq.
    Morgan Lewis & Bockius
    101 Park Avenue 45th floor
    New York, NY 10178
    Facsimile: (212) 309-6273

     17.     Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware as applied to contracts
between Delaware residents entered into and to be performed entirely within the
State of Delaware.

     18.     Consent to Suit. In the case of any dispute under or in connection
with this Agreement, the Indenmitee may only bring suit against the Company in
the Court of Chancery of the State of Delaware. The Indenmitee hereby consents
to the jurisdiction and venue of the courts of the State of Delaware, and the
Indemnitee hereby waives any claim the Indemnitee may have at any time as to
FORUM NON CONVENIENS with respect to such venue. The Company shall have the
right to institute any legal action arising out of or relating to this Agreement
in any court of competent jurisdiction. Any judgment entered against either of
the parties in any proceeding may be entered and enforced by any court of
competent jurisdiction. If an action at

 



--------------------------------------------------------------------------------



 



law or in equity is necessary to enforce or interpret the terms of this
Agreement, then the prevailing party shall be entitled to recover, in addition
to any other relief, reasonable attorneys’ fees, costs and disbursements.

     19.     Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties relating to the subject matter hereof, and merges
and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature between the parties relating to the subject
matter hereof.

The parties have entered into this Agreement effective as of the date written
above.

          MAYOR’S JEWELERS, INC.       By:        


--------------------------------------------------------------------------------

Name:       Title:       INDEMNITEE:        


--------------------------------------------------------------------------------

Name

 